Title: To Benjamin Franklin from William MacCreery, 17 April 1779
From: MacCreery, William
To: Franklin, Benjamin


Bordeaux 17th. April 1779
I received the Honor of your Excellencys letter of 18th. Ultimo: am sorry for your indisposition, & sincerely wish a speedy return, & long continuance of Good Health.
In regard to the Duties paid on the exportation of Salt from the Ports of France in general, & on Shipping it to the French Colonies from this Port, your Excellencys information was pretty right: but this being a conquored Province, Salt can not be exported to a forreign Market without paying a Duty of 40 l.t. 17.10 on the Pipe of Salt, which costs in Saint Martins only 12 l.t. 0.0. There are other charges on it, which under the present regulations brings the Price to between four & five Times the first cost, which is, in fact, a meer prohibition. I have myself Ship’d Salt from Nantes, where the Duties are very triffling; & were they no heavier at this Port, I shoud be ashamed to complain.
In place of loading Salt, which wou’d have been proffitable to the Commerce of this Country, as well as to our own, I have been obliged to take in an Hundred Tons of useless Sand, which neither benefits one nor the other, but on the contrary, is a dead loss to the owners of the Buckskin.
I expect the Buckskin will Sail about the 10th. of next Month, and as I purpose going home to Baltimore in her, shall freely take charge of any Letters or dispatches that your Excellency may chuse to send by her.
I have the Honor to be, with the greatest Respect, Your Excellencys most obedient and most humble Servant
Will MacCreery
His Excellency B. Franklin Esqr. at Passy
 
Notation: Will. MacCreery. Bordeaux 17e. avril 1779.
